In lieu of granting leave to appeal, this case is remanded to the Attorney Discipline Board for further consideration. MCR 7.302(F)(1). MCR 9.122(E). The Attorney Discipline Board is to consider whether respondent violated MCR 2.114(D) by signing a brief and affidavit filed in the Court of Appeals without having read the documents, and, if so, whether the violation of MCR 2.114(D) constituted misconduct under MCR 9.104. If the Attorney Discipline Board finds misconduct, it is to determine the appropriate discipline and enter an order of discipline. Jurisdiction is not retained.
We would deny leave to appeal.
Cavanagh and Kelly, JJ.